        Case 3:16-cv-02938-JAG Document 93-2 Filed 01/31/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

                                                   Civil No. 16-02938
 BAUTISTA REO PR CORP.,

                     Plaintiff,
                                                   Re:
                        v.

 RUGAM       CORPORATION,    MORA COLLECTION OF MONIES;
                                   FORECLOSURE OF MORTGAGES
 DEVELOPMENT          CORPORATION, AND OTHER COLLATERAL
 ALEJANDRO RUBÍ CINTRÓN, HIS WIFE
 MARIEL MARXUACH TORRÓS, AND THE
 LEGAL CONJUGAL PARTNERSHIP RUBÍ-
 MARXUACH, CLEOFE RUBÍ GONZÁLEZ,
 HIS WIFE MORAIMA CINTRÓN ÁVILES,
 AND     THE    LEGAL     CONJUGAL
 PARTNERSHIP RUBÍ-CINTRÓN.

                   Defendants.

                                   WRIT OF EXECUTION

THE UNITED STATES OF AMERICA                               }
THE PRESIDENT OF THE UNITED STATES                         }
THE COMMONWEALTH OF PUERTO RICO                            }

To the Special Master Appointed by this Court:

       WHEREAS, the Honorable Jay A. García-Gregory, United States District Judge, has

issued an Order in this case dated __________, _____ 2021, which literally reads as follows:

                  ORDER OF PUBLIC SALE IN EXECUTION OF JUDGMENT

       Upon reviewing Plaintiff, Bautista REO PR Corp.’s (hereinafter referred to as “Bautista”),
Motion for Execution of Judgment at Docket No. 93, and it appearing from the records of this
Court and from Bautista’s motion that Defendants failed to pay Bautista the sums of money
adjudged to be paid under the Judgment at Docket No. 91 (“the Judgment”), and it also appearing
that more than fourteen (14) days have elapsed since the entry of the Judgment;

        IT IS HEREBY ORDERED, that pursuant to Fed. R. Civ. P. 53(a)(1)(C), that the Special
Master appointed by this Court proceed with the public sale proceedings requested by Bautista in
its motion, as execution of the Judgment.
         Case 3:16-cv-02938-JAG Document 93-2 Filed 01/31/21 Page 2 of 4




    IT IS HEREBY ORDERED that said Special Master appointed by this Court, proceed
forthwith and sell at public auction to the highest bidder, the property described as follows (the
“Property”):

i.   Real Property 15,072

       -----RUSTIC: Parcel of land located in the Ceiba North Ward of the municipality
       of Juncos, Puerto Rico, with a Surface area of 406,521.6479 square meters,
       equivalent to 103.4302 cuerdas. Bordering on the NORTH, with lands of Altos de
       la Ceiba, Corp., and the Estate of Urrutia; on the SOUTH, with lands of Javier
       Rivera; on the EAST, with lands of Javier Rivera; and on the WEST, with lands of
       Altos de la Ceiba, Corp. This is the Remnant, according to deed number 9,
       executed in San Juan, Puerto Rico, on June 26, 2008, before Notary Yesef Yahir
       Cordero, and recorded at page 121 of tome 402 of Juncos, property number 15,072,
       4th recordation.-----------

       -----The property number 15,072 is recorded at page 121 of volume 402 of Juncos,
       Second Section of Caguas, Registry of the Property of Puerto Rico.------------------

(a) The Court designates Mr. Joel Ronda Feliciano as Special Master of this Court. The contact
    information of Mr. Ronda Feliciano is 405 Ave. Esmeralda, 2-150, Guaynabo, Puerto Rico
    00969, phone number (787) 565-0515, and e-mail address rondajoel@me.com.

(b) The public sale will take place at the office of the Clerk of this Court, or at any suitable place
    that the Special Master may designate for those purposes, in the date and hour provided for in
    the Notice of Sale to be issued by the Special Master.

(c) The Notice of Sale shall be published by the Special Master once a week for at least four weeks
    prior to the date of the sale in a newspaper printed regularly and having a general circulation
    in the island of Puerto Rico; and shall be posted for two weeks in three (3) public places in the
    Municipality of Caguas, like the City Hall, the Court of First Instance and the tax collector’s
    office. Notice shall also be mailed to Defendants’ last known address and to the property’s
    junior lienholders, if any. The Special Master will have specific authority to enter the Property,
    without breach of peace, to perform the posting and delivery.

(d) The minimum bid to be accepted at the first public sale shall be in accordance with the
    applicable Mortgage Deed (“Foreclosure Valuation”). The minimum bid to be accepted at the
    second and third auctions, in the event that the first and/or second public auctions are deserted,
    will be 2/3 and ½, respectively, of the Foreclosure Valuation.

(e) The Special Master at the sale shall not accept payment for the Property to be sold anything
    other than United States currency or certified or bank manager checks, except if the Property

                                                  2
         Case 3:16-cv-02938-JAG Document 93-2 Filed 01/31/21 Page 3 of 4




   is sold or adjudicated to Bautista (if the three public sales are declared deserted), in which case
   the amount of its bids (or the transfer value thereof if adjudicated in its favor) will be credited
   towards the amounts owed under the Judgment; Bautista will only be bound to pay in cash or
   certified check any excess of its bids over the secured indebtedness that remains unsatisfied.

(f) Should there be surplus sale proceeds after satisfaction of the Judgment and payment of the
    execution expenses documented by Bautista, and subject to review by this Court, it will be
    delivered to the Clerk of this Court, subject to further orders.

(g) This Court has taken notice of Bautista’s rights to bid, at its sole discretion, with the aggregate
    amount owed under the Judgment in the public sale of the Property. If Bautista bids using a
    portion of the amounts owed under the Judgment in excess of its mortgage credits over the
    Property said amounts would be deducted from the amount owed under the Judgment, as
    applicable.

(h) Upon confirmation of the sale by this Court, the Special Master shall execute and deliver a
    deed of conveyance of the Property sold to its buyer (or acquirer).

(i) If the thirds auction of the Property is deserted, Bautista may proceed to coordinate the
    execution of a deed of conveyance with the Special Master within twenty (20) days of the
    public sale, to take title of the Property as satisfaction of the Judgment.

(j) Once the Property is adjudicated in payment of the credit guaranteeing the debt, as identified
    in the Judgment, all junior liens must be canceled provided that the junior creditors are notified
    of the public sale of the Property, upon request thereof by the person acquiring title of the
    Property.

       IT IS SO ORDERED.

       At San Juan, Puerto Rico, this _____ day of ___________________, 2021.


                                          ____________________________
                                          JAY A. GARCÍA-GREGORY
                                          UNITED STATES DISTRICT JUDGE


       Wherefore you, as Special Master appointed by this Court through the Order of Public Sale

in Execution of Judgment copied above, are ordered to proceed by virtue of this Writ of Execution

of Judgment, and in compliance with it, to proceed with the public sale of the Property described


                                                  3
          Case 3:16-cv-02938-JAG Document 93-2 Filed 01/31/21 Page 4 of 4




above, in accordance with the provisions set forth in the Order entered by this Court.

         In testimony of which I issue the present writ under my signature and the seal of this

Court.

         In San Juan, Puerto Rico, this _____ day of ________________, 2021.



                                             __________________________________
                                             CLERK OF THE U.S. DISTRICT COURT




                                                  4
